

Exhibit 10.23
ACCENTURE LTD
2001 SHARE INCENTIVE PLAN
AND FRENCH RSU SUBPLAN


RESTRICTED SHARE UNIT AGREEMENT


(Key Executive Performance-Based Award – France [___year___])


Accenture Ltd, an exempted company registered in Bermuda (the “Company”), hereby
grants, as of [___date___], to [___Name___] (the “Participant”), a total number
of [___number___] Restricted Share Units (“RSUs”), on the terms and conditions
set forth herein. This grant is made pursuant to the terms of the Accenture Ltd
2001 Share Incentive Plan, as amended by the Subplan for Restricted Share Units
in France (as so amended, the “Plan”), which Plan, as further amended from time
to time, are incorporated herein by reference and made a part of this Restricted
Share Unit Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein subject to the
conditions specified herein. Capitalized terms not otherwise defined herein
shall have the same meanings ascribed to them in the Plan.


The terms and conditions of the RSUs granted hereunder, to the extent not
controlled by the terms and conditions contained in the Plan, are as follows:


1. Performance-Based Vesting.


(a) Performance Period. The RSUs shall vest, if at all, based upon the
attainment of specific pre-established financial performance objectives (the
“Performance Objectives”) by the Company for the period commencing on
[___date___] and ending on [___date + [3 years]___] (the “Performance Period”),
as set forth in this Section 1.


(b) Service Relationship. Except as provided in Section 2(a), RSUs that are
unvested as of the termination of the Participant’s full-time employment status
with the Company or any of its Subsidiaries (collectively, the “Constituent
Companies”) shall be immediately forfeited as of such termination and the
Company shall have no further obligations with respect thereto. Such employment
status shall hereinafter be referred to in this Agreement as “Qualified Status.”


(c) Total Shareholder Return.


(i) Up to twenty-five percent (25%) of the RSUs granted to the Participant
pursuant to this Agreement shall vest, if at all, based upon the Total
Shareholder Return for the Company, as compared to the Comparison Companies, for
the Performance Period in the manner set forth on Exhibit 1-A hereto.


(ii) For purposes of this Agreement, Total Shareholder Return with respect to
the Company and each of the Comparison Companies shall mean the quotient of (A)
the Fair Market Value of the stock of the particular company or index on [___end
date___], divided by (B) the Fair Market Value of the stock of such company or
index on [___start date___]. For purposes of calculating a company’s Total
Shareholder Return, the Fair Market Value of the stock of any company on [___end
date___] shall be adjusted to reflect any and all cash, stock or in-kind
dividends paid on the stock of such company during the Performance Period as
follows: the Fair Market Value of the stock of the company on [___end date___]
shall be multiplied by the sum of (Y) one (1) plus (Z) the number of whole and
fractional shares of the stock of the company that (i) were actually received in
respect of one share (or such greater number of shares that are deemed to have
been held at such time pursuant to this clause (c)(ii)) by way of a stock
dividend and (ii) would otherwise result assuming each cash dividend paid on the
stock (or fair market value of any in-kind dividend, as determined by the
Committee) of the company during the Performance Period was used to purchase
additional whole and/or fractional shares of stock of the company on the record
date of such dividend based on the fair market value of the stock of the company
(as determined by the Committee), or with respect to the Company, the Fair
Market Value of a Share, on the record date of such dividend.


(iii) If at any time prior to the completion of the Performance Period, a
Comparison Company ceases to be a publicly-traded company, merges or
consolidates with another company, is acquired or disposes of a significant
portion of its businesses as they exist on the date of this Agreement or
experiences any other extraordinary event as determined by the Committee in its
sole discretion, the Committee, in its sole discretion, may remove such
Comparison Company.


(iv) For purposes of this Agreement: (i) “Comparison Companies” shall mean
Affiliated Computer Services, Inc. (ACS), BearingPoint, Inc. (BE), Cap Gemini
S.A., Computer Sciences Corporation (CSC), EMC Corporation (EMC), Hewitt



--------------------------------------------------------------------------------



Associates, Inc. (HEW), Hewlett-Packard Company (HPQ), International Business
Machines Corporation (IBM), Oracle Corporation (ORCL), Sapient Corporation
(SAPE), Sun Microsystems, Inc. (SUNW), Unisys Corporation (UIS) and the S&P 500
Index (SPX); and (ii) the “Fair Market Value” of (A) a share of stock of a
company on a given date shall mean the average of the high and low trading price
of the stock of the company, as reported on the principal exchange on which the
stock of such company is traded (or, if the stock is not traded on an exchange
but is quoted on Nasdaq or a successor quotation system, the average of the mean
between the closing representative bid and asked prices for the stock) and (B)
for the S&P 500 Index on a given date shall mean the average of the high and low
values for such index as reported in the Wall Street Journal (or, if the S&P 500
Index is not reported in the Wall Street Journal, in such other reliable source
as the Company may determine), in each case for the ten (10) consecutive trading
days immediately preceding such date.


(d) Operating Income Growth Rate. Up to 75% of the RSUs granted to the
Participant pursuant to this Agreement shall vest, if at all, based upon the
achievement of Operating Income targets by the Company for the Performance
Period, as set forth on Exhibit 1-B hereto. For purposes of this Agreement:


“Target Cumulative Operating Income” shall mean the aggregate of the “Operating
Income Plan,” as approved by the Committee, for each of the Company’s
[___number___] fiscal years during the Performance Period. Within a reasonable
period following the availability of all relevant data (as determined by the
Committee in its sole discretion), the Committee will approve the Company’s
operating income plan for each applicable fiscal year during the Performance
Period (each an “Operating Income Plan”).


“Actual Cumulative Operating Income” shall mean the aggregate of the Company’s
actual operating income for the Company’s [___number___] fiscal years during the
Performance Period, as determined from the Company’s final, audited financial
statements for such fiscal years.


In the event that, as determined in the sole discretion of the Committee and due
to a required change in generally accepted accounting practices, a change in the
accounting methods of the Company or an extraordinary and material event in the
Company’s business (each of the foregoing events being referred to herein as a
“Material Event”), Actual Cumulative Operating Income determined after the
occurrence of a Material Event would be materially different as a result of the
occurrence thereof, the Committee may instruct the Company to determine Actual
Cumulative Operating Income for such period, solely for purposes of this
Agreement, as if the Material Event had not happened or was not effective. Such
instruction may be limited to apply to fiscal periods in which the applicable
Operating Income Plan did not account for the occurrence of the Material Event.


(e) Certification. No RSUs granted to the Participant hereunder shall vest in
accordance with Sections 1(c) or (d) unless and until the Committee makes a
certification in writing with respect to the achievement of the Performance
Objectives for the Performance Period. Following the end of the Performance
Period, the Committee shall review and determine whether the Performance
Objectives have been met within a reasonable period following the availability
of all data necessary to determine whether the Performance Objectives have been
achieved, and not later than [___date___], shall certify such finding to the
Company and to the Participant.


2. Termination of Employment.


(a) Termination as a result of death, Disability, or Involuntary Termination.
Notwithstanding anything in Section 1 to the contrary, the RSUs granted
hereunder shall vest upon the termination of the Participant’s Qualified Status
as a result of death, Disability, Involuntary Termination, all as follows:


(i) Termination as a result of death or Disability. In the event the
Participant’s Qualified Status is terminated during the Performance Period as a
result of death or Disability, the RSUs granted to the Participant hereunder
shall remain outstanding throughout the Performance Period and shall vest, if at
all, in accordance with Sections 1(c) or (d) upon completion of the Performance
Period. In the event of the death of the Participant during the Performance
Period, the Participant’s heirs can, within a period of six months as from the
date of death, request the release (upon the completion of the Performance
Period) of the Shares underlying any vested Restricted Share Units.


(ii) Involuntary Termination. In the event the Participant’s Qualified Status is
terminated during the Performance Period due to an Involuntary Termination, the
RSUs granted to the Participant hereunder shall remain outstanding throughout
the Performance Period. Upon completion of the Performance Period, the
Participant shall vest in the number of RSUs granted hereunder equal to the
product of (i) the aggregate number of RSUs that would otherwise vest upon
completion of the Performance Period in accordance with Sections 1(c) or (d),
multiplied by (ii) a fraction, the numerator of which is the whole



--------------------------------------------------------------------------------



number of months that have elapsed from the commencement of the Performance
Period through the effective date of the Participant’s Involuntary Termination
and the denominator of which is [___number of months in Performance Period___].


(iii) Age-Based Contingent Vesting. Not applicable.


(b) Termination for reasons other than death, Disability, Involuntary
Termination. In the event the Participant’s Qualified Status is terminated
during the Performance Period for any reason other than death, Disability,
Involuntary Termination, the RSUs granted hereunder shall be immediately
forfeited as of such termination and the Company shall have no further
obligation with respect thereto.


(c) Definitions. For purposes of this Agreement, the following terms shall have
the meaning specified below:


(i) “Cause” shall mean “cause” as defined in any employment or consultancy
agreement (or similar agreement) or in any letter of appointment then in effect
between the Participant and the Company or any Affiliate or if not defined
therein (it being the intent that the definition of “Cause” shall include, at a
minimum, the acts set forth below), or if there shall be no such agreement, to
the extent legally permissible, (a) the Participant’s embezzlement,
misappropriation of corporate funds, or other material acts of dishonesty, (b)
the Participant’s commission or conviction of any felony, or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor, (c) engagement in any activity that the Participant
knows or should know could harm the business or reputation of the Company or an
Affiliate, (d) the Participant’s material failure to adhere to the Company’s or
an Affiliate’s corporate codes, policies or procedures as in effect from time to
time, (e) the Participant’s continued failure to meet minimum performance
standards as determined by the Company or an Affiliate, (f) the Participant’s
violation of any statutory, contractual, or common law duty or obligation to the
Company or an Affiliate, including, without limitation, the duty of loyalty, or
(g) the Participant’s material breach of any confidentiality or non-competition
covenant entered into between the Participant and the Company or an Affiliate,
including, without limitation, the covenants contained in this Agreement. The
determination of the existence of Cause shall be made by the Company in good
faith, which determination shall be conclusive for purposes of this Agreement.


(ii) “Disability” shall mean a termination which results from a determination of
“disability (“constat d’inaptitude”) as that term is defined by French law
(article 341-4 of the French social security Code).


(iii) “Involuntary Termination” shall mean termination of Qualified Status, as
applicable, with the Constituent Companies (other than for Cause) which is not
voluntary and which is acknowledged as being “involuntary” in writing by an
authorized officer of the Company.


3. Form and Timing of Issuance or Transfer.


(a) Vested RSUs. Distribution of RSUs shall be made hereunder only in respect of
vested RSUs, and shall be made in Shares on a one-for-one basis.


(b) Distribution Date. Vested RSUs, if any, shall be distributed to the
Participant in the manner set forth in Section 3(a) on the date the Committee
makes a certification in writing with respect to the achievement of the
Performance Objectives for the Performance Period as provided in Section 1(e).


(c) Upon any transfer or issuance of Shares underlying RSUs, the Participant
shall certify in a manner acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and the Plan.


4. Changes to Capital or Business Structure. The grant of the RSUs shall not in
any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


5. Cancellation and Rescission of Shares


(a) In the following circumstances, the Participant shall, to the extent legally
permitted, transfer to the Company the Shares that have been issued or
transferred under this Agreement (without regard to whether the Participant
continues to own or control such previously delivered Shares) and the
Participant shall bear all costs of issuance or transfer, including any transfer
taxes that may be payable in connection with any transfer:


(i) the Participant’s Qualified Status with the Constituent Companies is
terminated for Cause, or





--------------------------------------------------------------------------------



(ii) the Participant engages in any of the Restricted Activities defined in
subsection (b) below.


(b) The Participant shall not, for a period of twelve months following the
termination of the Participant’s Qualified Status with the Constituent Companies
engage in any Restricted Activities, which for the purposes of this Agreement
include the following:


(i) associate (including, but not limited to, association as a sole proprietor,
owner, employer, partner, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor or otherwise) with any
Competitive Enterprise or any of the affiliates, related entities, successors,
or assigns of any Competitive Enterprise; provided, however, that with respect
to the equity of any Competitive Enterprise which is or becomes publicly traded,
the Participant’s ownership as a passive investor of less than 1% of the
outstanding publicly traded stock of a Competitive Enterprise shall not be
deemed a violation of this Section 5(b)(i);


(ii) directly or indirectly (A) solicit, or assist any other individual, person,
firm or other entity in soliciting, any Client or Prospective Client for the
purpose of performing or providing any Consulting Services; (B) perform or
provide, or assist any other individual, person, firm or other entity in
performing or providing, Consulting Services for any Client or Prospective
Client; (C) interfere with or damage (or attempt to interfere with or damage)
any relationship and/or agreement between the Company or any Affiliates and a
Client or Prospective Client; or


(iii) directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of the Company or an Affiliate, including, without
limitation, any former employee or other agent of the Company, its Affiliates
and/or their predecessors who ceased working for the Company, its Affiliates
and/or their predecessors within an eighteen-month period before or after the
date on which the Participant’s Qualified Status with the Constituent Companies
terminated.


(c) For purposes of this Agreement:


(i) “Client” shall mean any person, firm, corporation or other organization
whatsoever for whom the Company, its Affiliates and/or their predecessors
provided services within a twelve-month period before the date on which the
Participant’s employment with the Constituent Companies terminated, or about
which the Participant learned confidential information within the twelve months
prior to the date on which the Participant’s Qualified Status with the
Constituent Companies terminated.


(ii) “Competitive Enterprise” shall mean a business enterprise that engages in,
or owns or controls a significant interest in any entity that engages in, the
performance of services of the type provided by the Company, its Affiliates
and/or their predecessors. “Competitive Enterprise” shall include, but not be
limited to, the entities set forth on the list maintained by the Company on the
myHoldings website, which list may be updated by the Company from time to time.


(iii) “Consulting Services” shall mean the performance of any services of the
type provided by the Company, its Affiliates and/or their predecessors at any
time, past, present or future.


(iv) “Prospective Client” shall mean any person, firm, corporation, or other
organization whatsoever with whom the Company, its Affiliates and/or their
predecessors had any negotiations or discussions regarding the possible
performance of services by the Company or any of its Affiliates or any of their
predecessors within the twelve months prior to the date of the termination of
the Participant’s Qualified Status with the Constituent Companies.


(v) “solicit” shall mean to have any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.


(d) If, during the twelve-month period following the termination of the
Participant’s employment with the Constituent Companies, the Participant is
presented with an opportunity that might involve participation in any Restricted
Activity under 5(b)(i) above, Participant shall notify the Company in writing of
the nature of the opportunity (the “Conflicting Activity”). Following receipt of
sufficient information concerning the Conflicting Activity, the Company will
advise Participant in writing whether the Company considers the Participant’s
RSUs to be subject to be subject to Section 5(a)(ii) above. The Company retains
sole discretion to determine whether Participant’s RSUs are subject to Section
5(a)(ii) and to alter its determination should additional or different facts
become known to the Company.


6. No Acquired Rights. By participating in the Plan, and accepting the grant of
RSUs under this Agreement, the Participant agrees and acknowledges that:



--------------------------------------------------------------------------------





(a) the Plan is discretionary in nature and that the Company can amend, cancel
or terminate the Plan at any time;


(b) the grant of the RSU under the Plan is voluntary and occasional, and does
not create any contractual or other right to receive future grants of any RSUs
or benefits in lieu of any RSUs, even if RSUs have been granted repeatedly in
the past;


(c) the value of the RSUs is an extraordinary item of compensation, which is
outside the scope of the Participant’s Qualified Status contract, if any;


(d) the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;


(e) the future value of the shares subject to the RSUs is unknown and cannot be
predicted with any certainty;


(f) the Participant shall not make any claim or have any entitlement to
compensation or damages in connection with the termination of the RSUs or
diminution in value of the RSUs under the Plan, and Participant hereby
irrevocably releases the Company and all of its Affiliates from any such claim
or entitlement; and


(g) the Participant’s participation in the Plan shall not create a right to
employment or further employment with or to provide services as a director,
consultant or advisor to the Company or any of its Affiliates, and shall not
interfere with or limit the ability of the Company to terminate the
Participant’s employment relationship or other services at any time, with or
without cause.


(h) no terms of any contract of employment or consultancy (or similar agreement)
of the Participant shall be affected in any way by the Plan, this Agreement or
related instruments, except as otherwise expressly provided herein.


7. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.


8. Unfunded Obligation; Unsecured Creditor. The RSUs granted hereunder are an
unfunded obligation of the Company and no assets or shares of the Company shall
be set segregated or earmarked by the Company in respect of any RSUs awarded
hereunder. The RSUs granted hereunder shall be an unsecured obligation of the
Company and the rights and interests of the Participant herein shall make him
only a general, unsecured creditor of the Company.


9. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 3 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, any applicable
Federal or state laws or relevant securities laws of the jurisdiction of the
domicile of the Participant or to ensure compliance with any additional transfer
restrictions that may be in effect from time to time, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.


10. Transferability Restrictions.


(a) RSUs/Underlying Shares. RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 10 shall be void and unenforceable
against the Company and/or any applicable Constituent Company.


(b) Except in the event of Death, Disability and any further specific provision
set out in the French Commercial Code with respect to a minimum holding period,
from and after the definitive date of their release, none of the Shares issued
pursuant hereto may be transferred or disposed of in any fashion for a period of
two years.


(c) In addition, no Shares issued pursuant hereto may be transferred or disposed
of within the periods as set forth in Article L. 225-197-1, I of the French
Commercial Code, as the same may be amended, modified or replaced while the
Participant holds such Shares. Such periods are initially:





--------------------------------------------------------------------------------



(i) the ten trading days on the New York Stock Exchange (or such other principle
exchange on which the Shares may then be traded) (“Trading Days”) preceding and
the ten Trading Days following the date on which the Company’s consolidated
financial statements or, if no such financial statements are published, the
annual accounts, are published; and
(ii) at all times management of the Company is aware of non-public information,
which, if published, might have a significant effect on the price of the Shares,
and the ten Trading Days following the publication of such information.


(d) Any Shares issued or transferred to the Participant shall be subject to
compliance by the Participant with such policies as the Committee or the Company
may deem advisable from time to time, including, without limitation, the
policies relating to certain minimum share ownership requirements. Such policies
shall be binding upon the permitted respective legatees, legal representatives,
successors and assigns of the Participant. The Company shall give notice of any
such additional or modified terms and restrictions applicable to Shares
delivered or deliverable under the Agreement to the holder of the RSUs and/or
the Shares so delivered, as appropriate, pursuant to the provisions of Section
11 or, if a valid address does not appear to exist in the personnel records, to
the last address known by the Company of such holder. Notice of any such changes
may be provided electronically, including, without limitation, by publication of
such changes to a central website to which any holder of the RSUs or Shares
issued therefrom has access.


(e) [Reserved.]


(f) The Company may take such action(s) as it, in its sole discretion, deems
necessary, desirable or appropriate to prevent the sale or transfer of Shares
during the periods referenced in this Section 10.


(g) The Participant acknowledges that he/she is solely responsible for, and
represents and warrants that he or she will at all times, comply with the
restrictions on disposition and transfer of Shares contained in this Section 10.
Participant further acknowledges that neither the Company nor any Constituent
Companies shall be liable or responsible in the event the Participant does not
receive any tax benefits or treatment that may be desired in connection with
such restrictions, whether as a result of Participant’s failure to comply with
such restrictions or otherwise.


11. Notices. Any notice to be given under this Agreement shall be delivered
personally, or sent by certified, registered or express mail, postage prepaid,
addressed to the Company in care of its General Counsel at


Accenture Ltd
50 W. San Fernando Street
San Jose, CA 95113
Telecopy: (408) 817-2799
Attn: General Counsel


(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.


12. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any compensation or other amount otherwise payable
to the Participant, applicable withholding taxes and social security
contributions required to be withheld with respect to the RSUs, this Agreement
or any issuance or transfer under this Agreement or under the Plan and to take
such action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes and social security contributions.


13. Choice of Law, Forum and Jurisdiction. The Participant acknowledges that,
(a) as of the date hereof, the Shares underlying the RSUs granted to the
Participant hereunder are publicly traded in the State of New York on the New
York Stock Exchange, (b) the Company and its Affiliates have significant
operations and numbers of employees in New York, and (c) the Company, for the
purpose of ensuring predictability and uniformity of results, desires that there
be a common body of law interpreting and enforcing this Agreement. The Parties
acknowledge and agree that the State of New York has a reasonable relationship
to this Agreement and the subject matter hereof and to the Parties’ relationship
to one another. The Parties therefore agree that: THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE
PARTICIPANT AND COMPANY EACH AGREE THAT ANY DISPUTE OR CONTROVERSY ARISING OUT
OF OR CONCERNING THE AGREEMENT SHALL BE EXCLUSIVELY BROUGHT IN, AND RESOLVED
EXCLUSIVELY BY, THE COURTS IN THE STATE OF NEW YORK. THE



--------------------------------------------------------------------------------



PARTICIPANT AND THE COMPANY EACH CONSENT TO THE JURISIDICTION OF THE COURTS IN
THE STATE OF NEW YORK.


14. Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, the provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.


15. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


16. Rule 16b-3. The grant of the RSUs to the Participant hereunder is intended
to be exempt from the provisions of Section 16(b) of the Securities Exchange Act
of 1934, as amended from time to time (the “Exchange Act”) pursuant to Rule
16b-3 promulgated under the Exchange Act.


17. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


18. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the parties with respect to the subject matter hereof.


19. Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Appendix A for the
purposes specified therein.


20. Administration; Consent. In order to manage compliance with the terms of
this Agreement, Common Shares delivered pursuant to the Agreement may, at the
sole discretion of the Company, be registered in the name of the nominee for the
holder of the Common Shares and/or held in the custody of a custodian until
otherwise determined by the Company. To that end, by acceptance of this
Agreement, the holder hereby appoints the Company, with full power of
substitution and resubstitution, his or her true and lawful attorney-in-fact to
assign, endorse and register for transfer into such nominee’s name or deliver to
such custodian any such Common Shares, granting to such attorneys, and each of
them, full power and authority to do and perform each and every act and thing
whatsoever that such attorney or attorneys may deem necessary, advisable or
appropriate to carry out fully the intent of this paragraph as such person might
or could do personally. It is understood and agreed by each holder of the Common
Shares delivered under the Agreement that this appointment, empowerment and
authorization may be exercised by the aforementioned persons with respect to all
Common Shares delivered pursuant to the Agreement of such holder, and held of
record by another person or entity, for the period beginning on the date hereof
and ending on the later of the date the Agreement is terminated and the date
that is ten years following the last date Common Shares are delivered pursuant
to this Agreement. The form of the custody agreement and the identity of the
custodian and/or nominee shall be as determined from time to time by the Company
in its sole discretion. A holder of Common Shares delivered pursuant to the
Agreement acknowledges and agrees that the Company may refuse to register the
transfer of and enter stop transfer orders against the transfer of such Common
Shares except for transfers deemed by it in its sole discretion to be in
compliance with the terms of this Agreement. Each holder of Common Shares
delivered pursuant to the Agreement agrees to execute such additional documents
and take such other actions as may be deemed reasonably necessary or desirable
by the Company to effect the provisions of the Agreement, as in effect from time
to time. Each holder of Common Shares delivered pursuant to the Agreement
acknowledges and agrees that the Company may impose a legend on any document
relating to or Common Shares issued or issuable pursuant to this Agreement
conspicuously referencing the restrictions applicable to such Common Shares.















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.


ACCENTURE LTD
By:
 
 
 
 
 
Douglas G. Scrivner
General Counsel and Secretary
 
 
 
PARTICIPANT
By:
 
 
Name:
 
 
Address:
 




--------------------------------------------------------------------------------





APPENDIX A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.

These data will include data:
(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and
(iii)    subsequently collected by the Company or any of its Affiliates in
relation to the Participant’s continued participation in the Plan, for example,
data about shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
the shares were granted, termination of employment and the reasons of
termination of employment or retirement of the Participant).
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other employees and officers of the
Company and its Affiliates and to the following third parties for the purposes
described in paragraph (a) above:

(i)    Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)    actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
(iv)    other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.
All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.



--------------------------------------------------------------------------------



The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.
(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.








--------------------------------------------------------------------------------







EXHIBIT 1-A


Determination of RSU Vesting pursuant to Section 1(c) of the Agreement


1.
Determine Percentile Rank (PR) for each of the Comparison Companies in
accordance with the following formula:



PR = (PB/N)(100)


Where:


PB = ordinal position from the lowest TSR among the Comparison Companies. The
Comparison Company with the lowest TSR is the first position from the bottom.


N = number of Comparison Companies in the computation.


2.
After determining and ordering the PR for each Comparison Company, if the TSR of
the Company is equal to the TSR of any other Comparison Company (rounded to the
nearest 0.01), then the Company’s PR shall equal the PR of such Comparison
Company. If the Company’s TSR is not equal to the TSR of any other Comparison
Company, then the Company’s PR shall be determined by interpolation, using the
TSRs and PRs of the Comparison Companies having the next highest and next lowest
TSRs in comparison to the Company’s TSR. If there is no Comparison Company with
a TSR that is higher than the Company’s TSR, then the Company’s PR shall be 100.
If there is no Comparison Company with a TSR that is lower than the Company’s
TSR, then the Company’s PR shall be equal to the PR of the lowest ranked
Comparison Company.



3.
Upon determining the PR of the Company, the percentage of maximum RSUs granted
under the Agreement that vest shall be determined as follows:



Performance level
Company PR
(measured as a percentile)
Percentage of maximum RSUs granted
under the Agreement that vest
Maximum
The Company is ranked at or above the 75th percentile.
     25%
Target
The Company is ranked at the 60th percentile.
16.67%
Threshold
The Company is ranked at the 40th percentile.
8.33%
 
The Company is ranked below the 40th percentile.
     0%



Performance Between Threshold and Target. If the Company’s Percentile Rank is
between “Threshold” and “Target,” the percentage of the maximum RSUs granted to
the Participant under the Agreement that shall vest pursuant to Section 1(c) of
the Agreement shall equal (a) 8.33% of the RSUs granted under the Agreement plus
(b) an additional percentage of the maximum RSUs granted to the Participant
under the Agreement, which percentage shall be determined in accordance with the
following formula:


(PR — 40) x 8.34
20



where, PR equals the Percentile Rank of the Company, as determined above.


Performance Between Target and Maximum. If the Company’s Percentile Rank is
between “Target” and “Maximum,” the percentage of the RSUs granted to the
Participant under the Agreement that shall vest pursuant to Section 1(c) of the
Agreement shall equal (a) 16.67% of the RSUs granted under the Agreement plus
(b) an additional percentage, not to exceed 8.33%, of the maximum RSUs granted
to the Participant under the Agreement, which percentage shall be determined in
accordance with the following formula:



--------------------------------------------------------------------------------



(PR — 60) x 8.33
15



where, PR equals the Percentile Rank of the Company, as determined above.



--------------------------------------------------------------------------------







EXHIBIT 1-B


Determination of RSU Vesting pursuant to Section 1(d) of the Agreement


1.
Determine the Company actual percentage of Target Cumulative Operating Income
(“AP”) by dividing the Company’s Actual Cumulative Operating Income by the
Target Cumulative Operating Income and expressing the result as a percentage
(the resulting percentage being referred to as the “Performance Rate” or “PR”).



2.
Upon determining the Company’s Performance Rate, the percentage of maximum RSUs
granted under the Agreement that vest shall be determined as follows:







Percentage of RSUs
 
 
granted under the
Performance level
Company’s Performance Rate
Agreement that vest
 
 
 
Maximum
125% or greater
75%
Target
100%
50%
Threshold
80%
25%
 
Less than 80%
0%



Performance Between Threshold and Target. If the Company’s Performance Rate is
between “Threshold” and “Target,” the percentage of the maximum RSUs granted to
the Participant under the Agreement that shall vest pursuant to Section 1(d) of
the Agreement shall equal (a) 25% of the maximum RSUs granted under the
Agreement, plus (b) an additional percentage of the maximum RSUs granted to the
Participant under the Agreement, which percentage shall be determined in
accordance with the following formula:


(


PR – 80  


)


x 1.25





where, PR equals the Company’s Performance Rate, as determined above.




Performance Between Target and Maximum. If the Company’s Performance Rate is
between “Target” and “Maximum,” the percentage of the maximum RSUs granted to
the Participant under the Agreement that shall vest pursuant to Section 1(d) of
the Agreement shall equal (a) 50% of the maximum RSUs granted under the
Agreement, plus (b) an additional percentage, not to exceed 25%, of the maximum
RSUs granted to the Participant under the Agreement, which percentage shall be
determined in accordance with the following formula:


(


PR – 100


)







where, PR equals the Company’s Performance Rate, as determined above.



